Citation Nr: 0612204	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-19 479	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to August 30, 
2002, for a grant of service connection for scar, right upper 
chest, residual of gunshot wound and subsequent surgery.

2.  Entitlement to an effective date prior to March 2, 2001, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an evaluation in excess of 30 percent for 
gunshot wound, right upper chest, with residuals of empyema 
and thoracoplasty.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran now resides in the 
jurisdiction of the RO in Portland, Oregon, which certified 
the veteran's appeal to the Board.

The veteran testified before a Decision Review Officer in 
support of these claims at a hearing held at the RO in March 
2004.  Prior to doing so, he also requested a hearing before 
the Board.  The Board deems such hearing request withdrawn, 
however, based on a February 2006 written statement of the 
veteran's representative. 

The Board REMANDS the claim of entitlement to an evaluation 
in excess of 30 percent for gunshot wound, right upper chest, 
with residuals of empyema and thoracoplasty to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an earlier effective date for a 
grant of service connection for PTSD.  

2.  On March 11, 2004, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran's representative requesting withdrawal of his 
appeal on the claim of entitlement to an effective date prior 
to August 30, 2002, for a grant of service connection for 
scar, right upper chest, residual of gunshot wound and 
subsequent surgery.

3.  In September 1995, the RO received from the veteran an 
informal claim for service connection for PTSD.

4.  The RO denied the veteran's claim for service connection 
for PTSD in a rating decision dated in June 1996.

5.  The veteran initiated but did not perfect an appeal of 
the June 1996 rating decision.

6.  On March 2, 2001, the RO received from the veteran an 
informal claim to reopen the previously denied claim for 
service connection for PTSD.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to an effective date prior to August 
30, 2002, for a grant of service connection for scar, right 
upper chest, residual of gunshot wound and subsequent 
surgery, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005). 

2.  The criteria for entitlement to an effective date prior 
to March 2, 2001, for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, with 
regard to the claim for an earlier effective date for a grant 
of service connection for PTSD, the Board finds that VA has 
provided the veteran adequate notice and assistance such that 
the Board's decision to proceed in adjudicating that claim 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. Mar. 3, 1996).  
The Court further held that notice under the VCAA must inform 
the claimant that if the RO grants his service connection 
claim, it will assign such an award a disability rating and 
an effective date.  The notice must explain that the RO will 
determine the appropriate effective date to be assigned the 
service-connected disability based on the date of receipt of 
the claim for service connection or, if the veteran filed the 
claim within a year of his discharge from service, the date 
after such discharge.  

In this case, VA provided the veteran timely VCAA notice on 
his claim for service connection for PTSD, but such notice 
did not include any information on effective dates.  After 
the RO granted the veteran service connection for PTSD, it 
did not then provide the veteran VCAA notice on the veteran's 
claim for an earlier effective date for the grant.  The RO 
did, however, send the veteran other documents that 
collectively satisfy the notice requirements of the law as 
found by the Court in Pelegrini II and Dingess/Hartman.

Specifically, in a rating decision dated in November 2002, a 
statement of the case issued in May 2003, and a supplemental 
statement of the case issued in March 2005, the RO 
acknowledged the veteran's claim for an earlier effective 
date, notified him of the evidence needed to substantiate 
that claim, and advised the veteran to identify or send 
directly to VA all outstanding evidence.  As well, the RO 
explained how it derived the effective date at issue and why 
it denied the veteran's claim and identified the evidence it 
had considered in so doing and the evidence still needed to 
substantiate the claim.  The RO also furnished the veteran 
all provisions pertinent to his claim, including those 
governing VA's duties to notify and assist.

Any defect with respect to the timing of the notice was 
harmless error.  First, as previously indicated, in the 
aggregate, VA met the content notification requirements of 
the VCAA.  Second, in Pelegrini II, the Court recognized the 
need for, and the validity of, notification sent after the 
initial decision in cases where such notice was not mandated 
until after that initial decision had been made.  Although, 
in this case, the VCAA was already in effect at the time the 
RO decided the veteran's claim, the only way that VA could 
now provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that the veteran filed to 
perfect his appeal to the Board.  This would be an absurd 
result, forcing the veteran to begin the appellate process 
anew.  Moreover, in reviewing determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
prior decision.  As such, the veteran is in no way prejudiced 
by having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claim for an earlier effective 
date for a grant of service connection for PTSD, any error in 
not providing a single notice to the veteran covering all 
content requirements, or any error in timing, is harmless 
error and does not prejudice the veteran.

B.  Duty to Assist

VA made reasonable efforts to identify relevant records to be 
obtained in support of the veteran's appeal.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  However, after being 
provided an opportunity to do so, the veteran identified no 
pertinent evidence to secure.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

II.  Analysis of Claims

A.  Earlier Effective Date - Service Connection for Scar, 
Right Upper Chest

Under 38 U.S.C.A. § 7105 (2005), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

In March 2004, the veteran's representative withdrew the 
veteran's appeal on the claim of entitlement to an effective 
date prior to August 30, 2002, for a grant of service 
connection for scar, right upper chest, residual of gunshot 
wound and subsequent surgery.  Thus, with regard to such 
claim, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on such claim and it 
must be dismissed.

B.  Earlier Effective Date - Service Connection for PTSD

The veteran seeks an effective date of October 1, 1995, for a 
grant of service connection for PTSD.  According to his 
written statements submitted in support of his appeal and his 
hearing testimony, presented in March 2004, the RO should 
have assigned an effective date for that grant that 
corresponds to the date he initially claimed service 
connection for PTSD.  He explains that, at that time, there 
was no diagnosis of PTSD of record and a lack of such 
diagnosis was the basis of the RO's denial of his claim.  
Thereafter, however, medical professionals rendered such a 
diagnosis and the RO granted the veteran's claim.  The 
veteran believes that he had such a disability in October 
1995.  

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  Generally, the 
effective date of the grant of service connection is the date 
following separation from service, if the claim is received 
within one year of that date.  Otherwise, the effective date 
is the date VA receives the claim.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, as alleged, the RO received from the veteran an 
informal claim for service connection for PTSD in September 
1995.  The RO denied this claim in a rating decision dated in 
June 1996.  The RO notified the veteran of this decision and, 
in a notice of disagreement received in September 1995, the 
veteran initiated an appeal of the decision.  In June 1996, 
the RO issued a statement of the case in response, but 
thereafter, the veteran did not perfect an appeal of the June 
1996 rating decision by filing a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or any other document that could be 
construed as a substantive appeal.  The June 1996 rating 
decision is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

On March 2, 2001, the RO received from the veteran an 
informal claim to reopen the previously denied claim of 
entitlement to service connection for PTSD.  The RO granted 
this claim in a rating decision dated in November 2002, 
effective the date of receipt of the claim to reopen.   

The evidence of record fails to establish that the veteran 
submitted a claim, informal or otherwise, for service 
connection for PTSD at any other time after the RO's June 
1996 rating decision, which became final when the veteran 
failed to perfect his appeal within the time period allowed 
by law, but prior to March 2, 2001.  The Board thus concludes 
that the criteria for an effective date prior to March 2, 
2001, for a grant of service connection for PTSD have not 
been met.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

The appeal on the claim of entitlement to an effective date 
prior to August 30, 2002, for a grant of service connection 
for scar, right upper chest, residual of gunshot wound and 
subsequent surgery is dismissed.

An effective date prior to March 2, 1001, for a grant of 
service connection for PTSD is denied.




REMAND

The veteran also claims entitlement to an evaluation in 
excess of 30 percent for a gunshot wound of the right upper 
chest with residuals of empyema and thoracoplasty.  
Additional action is necessary before the Board can decide 
this claim.  

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides, in part, that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to his claim and notify him of the 
evidence and information necessary to substantiate his claim.  
With regard to the claim now being remanded, however, VA has 
not yet satisfied these duties.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, for the reason 
that follows, such an examination is necessary.  

The RO has awarded the veteran service connection for seven 
disabilities resulting from his in-service gunshot wound, 
including scars of the right upper chest, right arm, nose and 
cheek and disorders of the right chest, lungs, ribs and right 
shoulder.  The RO has evaluated the right chest disability, 
which is at issue in this remand, as 30 percent disabling 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5302, which 
governs ratings of injuries to muscle group II.  During the 
course of this appeal, the veteran has undergone VA 
examinations of residuals of his gunshot wound, but no 
examiner has ever discussed the severity of the veteran's 
right chest disability, characterized as gunshot wound of the 
right upper chest with residuals of empyema and 
thoracoplasty, alone.  Rather, examiners, including the one 
who evaluated the veteran during a VA bones examination 
conducted in October 2004, have discussed the severity of the 
right chest disability as if it included the symptomatology 
of the right shoulder disability.  Now that such disabilities 
are separately evaluated, further medical inquiry is needed 
so that the Board can determine the appropriate evaluation to 
be assigned the veteran's right chest disability.  Such 
inquiry must involve requesting a medical professional to 
distinguish all symptomatology which results from the 
veteran's right chest disability from that which results from 
his right shoulder disability.

In addition, with regard to the duty to notify, VA has not 
yet furnished the veteran VCAA notice pertaining to the issue 
of entitlement to an increased evaluation for his right chest 
disability.  Such action should be taken on remand prior to 
addressing the merits of this claim.  

This case is REMANDED for the following action:

1.  AMC should review the claims file and 
ensure that all notification required by 
the VCAA, its implementing regulations and 
pertinent case law is completed.  Such 
action should include informing the 
veteran and his representative of the 
evidence needed to support the veteran's 
claim for an increased evaluation, 
indicating whether the veteran should 
submit such evidence or whether AMC will 
obtain and associate such evidence with 
the claims file, advising the veteran to 
submit all evidence in his possession that 
pertains to his claim, and explaining how 
it derived the disability evaluation at 
issue in this remand.  

2.  AMC should arrange for the veteran to 
be afforded a VA examination of his right 
chest for the purpose of determining the 
severity of his right chest disability.  
AMC should notify the veteran that if he 
does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim for an 
increased evaluation.  AMC should forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify all manifestations 
of the veteran's right chest 
disability; 

b) do not include any 
manifestations that result from 
the veteran's other service-
connected disabilities, 
including his right shoulder 
disability;

c) note the affected muscle 
group and, if appropriate, 
affected nerve(s);  

d) with regard to the affected 
muscle group, characterize such 
disability as slight, moderate, 
moderately severe or severe, 
keeping in mind additional 
functional limitation during 
flare-ups; and 

e) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  Thereafter, AMC should readjudicate 
the veteran's claim for an increased 
evaluation for gunshot wound, right upper 
chest, with residuals of empyema and 
thoracoplasty based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


